Ryland, Judge,
delivered the opinion o£ the court.
The plaintiffs brought their suit, upon a promissory note, against the defendants, in the circuit court of McDonald county. The summons and petition were personally served on one of the defendants, Thomas W. Mosier, and there was constructive service on the other defendant by order of publication in a newspaper. The. circuit court rendered judgment by default against the defendants, and they bring the case by writ of error to this court; and rely upon the insufficiency of the published notice. In looking into the record, it seems that no motion has been made to set aside the proceedings in the circuit court, and until that is done, this court does not interfere to correct the supposed error. (Alexander v. Hayden, 2 Mo. 211, side paging; 10 Mo. 457; 15 Mo. 207, 208.) The judgment must be affirmed;
Judge Leonard concurring. Judge Scott absent.